Citation Nr: 0012005	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  95-37 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include hypertensive cardiovascular and coronary artery 
disease.

2.  Entitlement to service connection for hepatitis B and 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from June 1970 
to July 1974 and 6 years, 8 months and 16 days of prior 
service.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for: tinnitus; 
hypertension, to include coronary artery disease; renal 
calculi, to include renal colic and ureterolithiasis; and 
hepatitis.  The veteran filed a notice of disagreement later 
that month.

In March 1995, the veteran and his spouse presented testimony 
at a personal hearing held by the Hearing Officer (HO) at the 
local VARO.  By decision issued in August 1995, the HO 
granted service connection and assigned a 10 percent 
disability rating for tinnitus.  Accordingly, the claim is no 
longer considered to be in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030, 1032 
(Fed. Cir. 1997).  Notwithstanding, the HO confirmed and 
continued the denial of the veteran's hypertension, renal 
calculi and hepatitis claims in a statement of the case 
issued later that month.  The RO received his substantive 
appeal in October 1995.

The veteran and his spouse thereafter presented testimony at 
another person hearing held by the HO at the local VARO in 
March 1997.  The HO confirmed and continued the denial of the 
benefits sought in a May 1997 supplemental statement of the 
case (SSOC).

The Board remanded this case for additional evidentiary 
development in December 1997.

Following compliance, the RO granted service connection and 
assigned a 10 percent disability rating for renal calculi in 
an August 1999 rating decision.  However, the denials of his 
hypertension, to include cardiovascular disease and hepatitis 
claims were confirmed and continued.  Later that month, the 
veteran specifically indicated that he was satisfied with the 
evaluation assigned for renal calculi.  Accordingly, the 
claim is no longer considered to be in appellate status.  See 
Grantham, supra.


FINDINGS OF FACT

1.  There is no competent medical evidence of treatment for 
or diagnosis of hepatitis during the veteran's active 
military service.

2.  A nexus between the veteran's military service and his 
current hepatitis has not been demonstrated by competent 
medical evidence.

3.  Although the veteran was shown to have noncompensable, 
essential hypertension within one year of military discharge, 
his recent VA cardiology examination report reflects that he 
is now hypotensive.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for hypertension, to include 
hypertensive cardiovascular and coronary artery disease, as 
well as 
hepatitis B and hepatitis C, are plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension, to 
include hypertensive cardiovascular and coronary artery 
disease, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for hepatitis B and 
hepatitis C is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  Where a 
veteran has served for 90 days or more during a period of war 
or following peacetime service on or after January 1, 1947, 
and hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
it shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1110, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a) (1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).

A review of the record included the veteran's service medical 
records, which show that he had an essentially normal 
clinical evaluation on initial enlistment examination in 
September 1963.  His blood pressure was 128/86.  In August 
1968, when an intravenous pyelogram was performed, the right 
kidney could not be visualized but the left kidney and the 
bladder appeared normal.  The veteran was given medication 
for pain and he was to be evacuated to another hospital for 
further care.  The diagnosis was nonfunctional right kidney 
with right renal calculi.  However, there was no mention of 
the presence of hypertension, hypertensive cardiovascular 
disease, coronary artery disease, hepatitis B or hepatitis C 
during the veteran's periods of active duty service.  The 
veteran's May 1974 Report of Medical History for final 
separation examination purposes shows, in pertinent part, 
that he complained of having migraine headaches and dizziness 
in the past, as well as occasional pounding of the heart.  He 
did not know if he ever had or was then having high or low 
blood pressure.  However, the accompanying Report of Medical 
Examination showed an essentially normal clinical evaluation.  
His blood pressure at that time was 122/80.

On VA general medical examination in January 1975, within one 
year of service discharge, of 5 blood pressure readings there 
were two diastolic readings of 90 and one of 100.  The 
diagnosis was mild essential hypertension.

Post-service private clinical records of treatment or 
evaluation of the veteran at the St. Joseph's Hospital in 
Tampa, Florida, from 1979 to 1980 are unavailable but 
histories recorded in other records indicate that the veteran 
underwent a left-sided nephroureterolithotomy in 1979.  
Treatment records obtained from the Gates Medical Clinic and 
Mercy hospital show that he was seen in August 1977 for left 
ureteral calculus.  His blood pressure readings were noted to 
be 118/78 and 122/88. A September 1986 hospital report 
developed by The Community Hospital of the Monterey Peninsula 
shows that the veteran was admitted for acute left 
ureterolithiasis with renal colic.  On physical examination 
at admittance, it was noted, in pertinent part, that his 
heart had a normal sinus rhythm, with a sinus tachycardia, 
and no murmurs, rubs, or extra systolic beats.  His blood 
pressure was noted to be 160/90.

The veteran was evaluated for possible pancreatitis during 
hospitalization in October 1992 at the Humana Hospital, but 
the evaluation was negative and the discharge diagnosis was 
possible pancreatitis of unknown etiology.  His blood 
pressure on admittance was noted to be 150/104.  During 
hospitalization in March 1994 at the Florida Hospital, it was 
reported that the veteran had hepatitis B.  His blood 
pressure on this admittance was 152/90.  He was also 
hospitalized in May 1994 at the Sand Lake Hospital (his blood 
pressure on this admittance was 185/117) and in June 1994 at 
the Orlando Regional Hospital for ureteral calculus.

The veteran and his spouse presented testimony at a personal 
hearing held by the RO at the local VARO in March 1995.  The 
veteran related that he saw two psychiatrists in service who 
gave him some pills to "calm him down."  He indicated that 
he was hyper.  He also noted that he was put on medication 
for his hypertension only in the prior two to three years.  
As to his hepatitis, the veteran indicated that he began to 
notice a green color in his stool in Vietnam.  He was treated 
in the field and told to get checked for malaria or 
hepatitis.  After service, he began to get stomachaches and 
frequently went to the hospital but no one could figure out 
what was wrong with him.  He was only diagnosed with 
hepatitis two years prior.

In July 1995, the RO received VA medical records developed 
between 1979 and 1996.  These records show treatment on 
occasion for hypertension starting in 1993.  The veteran's 
systolic readings ranged from 100 to 174, and his diastolic 
readings ranged from 60 to 130 during this time period.  
Liver function tests were elevated and consistent with a 
history of hepatitis B and C during VA hospitalization in 
June 1994 but during VA general medical examination in August 
1994 he had no definite knowledge of a previous episode of 
hepatitis.  It was noted that it did not appear that any 
previous hepatitis C test had been positive.  The examination 
report further noted that the veteran had no knowledge of any 
heart disease.  He stated that he had high blood pressure for 
approximately the past 2 years for which he took Aldomet.  It 
was further noted that the veteran had no symptoms or sequela 
of hypertension.  On physical examination, his heart had a 
normal sinus rhythm with no audible murmurs, thrills, rubs or 
grate.  It was not clinically enlarged; however, A2 was noted 
to be greater than P2.  The diagnoses included a history of 
hypertension which was controlled adequately on Aldomet; the 
veteran had no known heart disease.  

During VA hospitalization in March 1996, an endoscopic 
retrograde cholangiopancreatography was essentially negative 
but a sonogram and a computerized tomographic scan of the 
abdomen disclosed abnormalities of the gallbladder.  A 
hepatitis B surface antigen test was negative.  The results 
of a liver biopsy (for possible liver disease for evaluating 
whether cirrhosis was a cause of portal hypertension) and 
hepatitis C test were pending a hospital discharge.  In May 
1996, the veteran was admitted for treatment of cirrhosis of 
viral etiology, awaiting possible liver transplant, and 3-
vessel coronary artery disease.  He underwent a quadruple 
coronary artery bypass graft in July 1996.  

The veteran and his spouse also presented testimony at a 
personal hearing held by the HO at the local VARO in March 
1997.  On this occasion, the veteran testified that although 
his service medical records, to include his separation 
examination, showed that his cardiovascular system was 
normal, he was diagnosed with essential hypertension of VA 
examination in 1975.  He noted that he had elevated diastolic 
pressure at that time.  He further noted that he was placed 
on blood pressure medication about five or six years prior.  
As to hepatitis, the veteran stated that he first noticed 
that his urine was peculiar in Vietnam.  He stated that he 
was told not to be surprised if someday he were advised that 
he has hepatitis.  He maintained that his doctor told him 
that hepatitis C is a new virus, and that he may have had it 
for a long time.  His doctor also told him that he had one-
third of his liver left and that he would not have known this 
unless he was specifically tested for it.  Before he was 
diagnosed with the disorders, the veteran avers that he 
continually felt wiped out and would sleep from the time that 
he got home until it was time to return to work the next day.  
The veteran's spouse testified that she had researched 
hepatitis when the veteran was first diagnosed.  She stated 
that she was unaware of any risk factors which may have 
caused the veteran's hepatitis.

The Board remanded this case for additional evidentiary 
development in December 1997.  A review of the evidence of 
record at that time revealed that the veteran was in receipt 
of disability benefits from the Social Security 
Administration (SSA).  

In April 1998, the RO requested additional information from 
the veteran concerning his award of disability benefits by 
the SSA.  In May 1998, the veteran indicated that his 
benefits were awarded solely based on VA medical records.  A 
SSA doctor did not examine him.

The veteran was afforded a VA digestive system examination in 
August 1998.  On physical examination, it was noted that the 
veteran, in general, presented in no apparent distress.  He 
was alert and oriented times 3.  His sclera was clear.  
However, he showed spider angiomata across the neck and 
shoulders.  He also had gynecomastia.  Heart and lung 
examinations were within normal limits.  His abdomen was 
obese.  There was no true shifting dullness.  The liver was 
approximately 8-centimeters (cm) in the right CML, and there 
was tenderness in the right upper quadrant.  His bowel sounds 
were normal.  His extremities show trace pedal edema.  Recent 
laboratory findings showed that his protein was 6.7, albumin 
3.1, AST 67, ALT 43, alkaline phosphatase 100, gamma gtt was 
38, bilirubin 1.8, alpha-fetoprotein has always been less 
than 3.  His most recent prothrombin time is 14.1.  A review 
of his records to 1996 revealed that his hepatitis B surface 
antibody was positive, hepatitis B surface antigen had been 
negative, consistently.  Hepatitis B core antibody was also 
negative.  Hepatitis C antibody was positive.  The digestive 
system examination report reflected a diagnosis of cirrhosis, 
secondary to hepatitis C.  The examiner noted that there was 
no evidence of any active hepatitis B infection; although the 
veteran has had a positive hepatitis B antibody in the past.  
His most recent hepatitis B surface antibody; however, was 
negative, suggesting a low protective titer.  Further, he has 
not shown any evidence of hepatitis B infection by a positive 
hepatitis B surface antigen.  In conjunction with the Board's 
Remand order, the following were posed to the examiner:

Question #1 : Does the veteran now have 
either hepatitis B or Hepatitis C and, if 
so, it is more than likely than not that 
any such hepatitis was caused by or 
etiologically related to any renal 
pathology, or nephrolithiasis or 
ureterolithiasis of service origin?

Response #1 : The veteran does have 
hepatitis C, but he does not have 
Hepatitis B.  Hepatitis C is active but 
was not caused by nor is etiologically 
related to any renal pathology, 
nephrolithiasis or ureterolithiasis of 
his service origin.

Question #2: If the veteran has either 
hepatitis B or hepatitis C, it is more 
likely than not that any such hepatitis B 
or C was aggravated by any renal 
pathology or nephrolithiasis, or 
ureterolithiasis or hypertension of 
service origin?

Response #2 : The veteran does have 
hepatitis C, it was not aggravated by any 
renal pathology, nephrolithiasis or 
ureterolithiasis or hypertension of 
service origin.  To explain these 
replies, nephrolithiasis, 
ureterolithiasis or other any renal 
pathology certainly does not cause 
infection by hepatitis C.  He has not had 
any renal pathology to suggest 
association with hepatitis C including 
cryoglobulinemia or membranous 
glomerulonephritis.  His primary kidney 
problem from my understanding, is that of 
kidney stones, certainly not a risk 
factor for hepatitis C nor an 
exacerbating factor of hepatitis C.

The veteran was also afforded VA cardiology examination in 
August 1998.  On physical examination, it was noted that the 
veteran was moderately obese.  He was in no acute distress.  
His blood pressure was 110/66.  Repeat blood pressure taken 
in his right arm was 108/70, and in the left arm was 110/68.  
Examination of the head, eyes, ears, nose, mount and throat 
was unremarkable.  There was no jugular venous distention or 
bruits of the neck.  His chest was clear to auscultation 
bilaterally with no basilar crackles.  His heart was normal 
at S1 and S2.  There was no S3 or S4 murmur or gallop heard.  
The veteran had a large abdominal girth, and normoactive 
bowel sounds were heard.  He had no lower leg edema.  An 
electrocardiogram revealed a normal sinus rhythm.  There was 
some nonspecific 
ST-T wave flattening throughout.  However, there was no Q 
wave and no acute ST segment elevation or depression.  The 
cardiology examiner noted that, at that time, the veteran was 
not hypertensive, he was hypotensive.  According to the 
veteran's spouse, he occasionally he has staring episodes, at 
which time she took the patient's blood pressure and found it 
to be in the 90's systolic.  The examiner noted that this 
suggests that the veteran does not have a history of 
essential hypertension.  In conjunction with the Board's 
Remand order, the following was posed to the examiner:

Question:  If this patient has 
hypertensive cardiovascular disease or 
coronary artery disease, or a combination 
of both, and if so, what is the most 
likely etiology and if it is secondary to 
renal pathology?

Answer:  A review of this patient's 
records reveals that the patient has no 
evidence of renovascular hypertension or 
renal insufficient at the present time.  
The veteran does have coronary artery 
disease, for which he received a coronary 
artery bypass grafting in January of 
1998.  This coronary artery disease is 
most likely secondary to tobacco 
consumption or a family history of 
premature coronary artery disease, or 
hypercholesterolemia.  The patient does 
not have a history of hypertension to 
suggest it is secondary to hypertension, 
nor is he a diabetic.  Review of the 
patient's medical records at the James A. 
Haley Veteran's Administration Hospital 
in Tampa dating back through 1996 reveals 
blood pressures that are on the lower 
side of what is acceptable, such as 
104/64 documented on July 7, 1998, and a 
blood pressure of 138/84 documented on 
July 16, 1998.  As well, review of the 
veteran's C-file shows no evidence of 
long-standing hypertension or 
hypertension reported on his C-file with 
blood pressures of 122/80 on a physical 
in 1974 and a blood pressure of 128/86 on 
a physical in 1963.

VA treatment records, to include hospital summaries, 
developed between 1997 and 1999 show treatment on occasion 
for hepatitis, cirrhosis, coronary artery disease and 
hypertension.  The veteran's systolic readings ranged from 99 
to 173, and his diastolic readings ranged from 56 to 110 
during this time period.

In December 1999, the SSA indicated that the veteran's 
medical records were no longer part of their physical 
records.

After a contemporaneous review of the evidence of record, the 
Board finds that well grounded claims for service connection 
for hypertension, to include hypertensive cardiovascular and 
coronary artery disease, as well as service connection for 
hepatitis B and hepatitis C, have not been presented.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of current disability, 
objective evidence of the incurrence or aggravation of a 
disease or injury during service, and a nexus between the in-
service injury or disease and the current disability.  See 
Caluza, supra.  In the instant case, the veteran had an 
essentially normal clinical evaluation on separation 
examination in May 1974.  There was no mention of the 
presence of hypertension or hepatitis at that time.  
Moreover, his August 1998 VA examiners have specifically 
ruled out a nexus between military service and his current 
hypertension and hepatitis.  Although the veteran's January 
1975 VA examination report reflects a diagnosis of mild 
essential hypertension, his 1998 VA examiner, having reviewed 
his service medical and recent VA outpatient treatment 
record, noted that he has no 
long-standing history of hypertension and is, in fact, 
currently hypotensive.  While the veteran has alleged that 
these disorders are related to service, the Board notes that 
lay parties are not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education and training.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Grottveit v. Brown, 5 
Vet. App 91 (1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of well grounded claims for service connection for 
hypertension, to include hypertensive cardiovascular and 
coronary artery disease, as well as hepatitis B and hepatitis 
C, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  The 
claims, therefore, must be denied.  Since the veteran has 
failed to present well grounded claims for service 
connection, VA has no duty to assist him in the development 
of facts pertaining to these claims.

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with each VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make any of his claims 
well grounded.  See also Epps v. Brown, 9 Vet. App. 341 
(1996).  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).


ORDER

The claim for service connection for hypertension, to include 
hypertensive cardiovascular and coronary artery disease, is 
denied as not well grounded.

The claim for service connection for hepatitis B and 
hepatitis C is denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

